Case: 3:19-cv-00337-TMR-SLO Doc #: 21 Filed: 03/09/20 Page: 1 of 1 PAGEID #: 204




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION (DAYTON)

 TWIST AERO, LLC                             :   Case No. 3:19-cv-337
                                             :
                  Plaintiff,                 :   DISTRICT JUDGE THOMAS M. ROSE
                                             :   MAGISTRATE JUDGE SHARON L. OVINGTON
 vs.                                         :
                                             :
 B GSE GROUP, LLC                            :   ENTRY AND ORDER GRANTING THE JOINT
                                             :   MOTION FOR EXTENSION OF TIME TO
                  Defendant.                 :   RESPOND AND REPLY TO DEFENDANT B GSE
                                             :   GROUP, LLC’S MOTION TO DISMISS FOR
                                             :   LACK OF JURISDICTION


        This matter came before the Court on the parties’ Joint Motion for Extension of Time to

Respond and Reply to Defendant B GSE Group, LLC’s Motion to Dismiss for Lack of Jurisdiction

(Doc. #20). The Court, being in all things duly advised, now GRANTS that Motion.

        It is therefore ORDERED, that Plaintiff Twist is granted the requested extension of time to

file its response to Defendant B GSE Group, LLC’s Motion to Dismiss for Lack of Jurisdiction

(Doc. #17) up to and including March 16, 2020. It is further ORDERED, that Defendant B GSE

Group, LLC is granted the requested extension, up to and including March 23, 2020, in which to

file its reply.

        IT IS SO ORDERED.

Date: March 9, 2020                                   s/Sharon L. Ovington
                                                      Sharon L. Ovington
                                                      United States Magistrate Judge
